 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 1 of 8                  PageID 1



                 IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF TENNESSEE, WESTERN DIVISION


LARRY R. WIMBERLY,
and His Wife PAM WIMBERLY,

       Plaintiffs,

v.                                                        No.
                                                          JURY DEMANDED
CAMPBELL CLINIC, P.C.,
and ASHLEY LEWIS PARK, M.D.,

       Defendants.


                            COMPLAINT FOR PERSONAL INJURY


       COMES NOW Plaintiffs Larry R. Wimberly and his wife Pam Wimberly and file this

Complaint for Personal Injury against Defendants Campbell Clinic, P.C. and Ashley Lewis Park,

M.D., stating as follows:

                                          PARTIES

       1.      Plaintiffs Larry R. Wimberly and his wife Pam Wimberly are adult resident

citizens of DeSoto County, Mississippi.

       2.      At all times relevant herein, Defendant Campbell Clinic, P.C. was a healthcare

corporation organized and existing under the laws of the State of Tennessee, with its principal

place of business in Shelby County, Tennessee. Defendant, at all relevant times, was conducting

and doing business in Shelby County, Tennessee, where patients were received and treated.

While caring for and treating Mr. Wimberly, the acts performed by physicians, nurses, and other

employees and/or agents of Defendant were in connection with their duties at Campbell Clinic,

P.C. and they were acting within the course and scope of their employment and/or agency.
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 2 of 8                    PageID 2



Defendant is responsible and vicariously liable for the negligent acts and omissions of its

physicians, nurses, employees and/or agents, as described herein, pursuant to the doctrines of

respondeat superior, actual agency, express agency, and/or apparent agency. Defendant can be

served with process through its registered agent for service of process, Frederick M. Azar, M.D.,

1400 South Germantown Road, Germantown, Tennessee 38138.

       3.      Upon information and belief, at all times relevant herein, Defendant Ashley Lewis

Park, M.D. (hereinafter “Dr. Park”) was a resident of Tennessee and was duly licensed to

practice medicine by the State of Tennessee. Dr. Park practiced medicine at Campbell Clinic,

P.C. in Shelby County, Tennessee, where patients were received and treated. Dr. Park was, upon

information and belief, at all relevant times an employee and/or agent of Defendant Campbell

Clinic, P.C. Upon information and belief, Dr. Park may be served with process at 1400 South

Germantown Road, Germantown, Tennessee 38138.

                                JURISDICTION AND VENUE

       4.      The acts and omissions that give rise to this lawsuit all occurred in Memphis,

Shelby County, Tennessee. This Court has proper jurisdiction and venue over this action and the

parties hereto pursuant to 28 U.S.C. §§ 1332 and 1391. This lawsuit is timely filed pursuant to

applicable Tennessee law.

       5.      Plaintiffs have complied with the provisions of Tenn. Code Ann. § 29-26-121(a)

by mailing, by FedEx, notice of claim to Defendants at the address for their registered agents for

service of process and/or their current business addresses. This is evidenced by the attached

Affidavit of Erick Anderson, which states that such actions occurred and further shows that

notice of claim was timely sent, by FedEx, to Defendants on August 5, 2019. See Exhibit A.

Pursuant to Tenn. Code Ann. § 29-26-121(a)(4), a copy of the written notice sent to Defendants




                                                2
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 3 of 8                     PageID 3



is attached to the Affidavit of Erick Anderson. The notice requirements of Tenn. Code Ann. §

29-26-121 have been satisfied.

       6.      Plaintiffs have timely complied with the notice requirements of Tenn. Code Ann.

§ 29-26-121(a) by giving notice and the documents required to Defendants at least sixty (60)

days before filing the instant complaint.

       7.      Plaintiffs’ counsel has consulted with one or more medical experts who have

provided signed written statements confirming that, upon information and belief, they are

competent under Tenn. Code Ann. § 29-26-115 to express opinions in this case and believe,

based on the information available from the medical records concerning the care and treatment

for the incidents at issue, that there is a good faith basis for maintaining this action consistent

with the requirements of Tenn. Code Ann. § 29-26-115. A certificate of good faith signed by

Plaintiffs’ counsel is being filed contemporaneously herewith pursuant to the requirements of

Tenn. Code Ann. § 29-26-122. Plaintiffs’ counsel has never been found in violation of Tenn.

Code Ann. § 29-26-122.

                                  FACTUAL ALLEGATIONS

       8.       On August 1, 2018, Mr. Wimberly presented to the Campbell Clinic Surgery

Center in Germantown, Tennessee for a lumbar epidural steroid injection performed by Dr. Park.

The procedure was performed without complications. This was the fifth time that Mr. Wimberly

had undergone a steroid injection.      Mr. Wimberly had been on blood thinners before this

procedure and began taking them again following the procedure.

       9.      In the days following the procedure, Mr. Wimberly began to experience pain in

his leg, numbness in his genitals and rectum, constipation, and difficulty urinating. When he had




                                                3
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 4 of 8                       PageID 4



experienced similar symptoms following the prior injections, Mr. Wimberly had been told that

these were normal and would usually stop within ten days after the procedure.

        10.        Having experienced no relief of his symptoms ten days after the procedure, Mr.

Wimberly called Dr. Park’s assistant Erica on August 10, 2018 to inform her of the problems that

he was having. Erica called in a prescription for Gabapentin.

        11.        On August 13, 2018, Mr. Wimberly became dizzy and suffered a fall, causing a

large hematoma on his upper arm. Mr. Wimberly called Dr. Park’s assistant Erica to inform her

of the dizziness and fall. After the fall, Mr. Wimberly began to use a wheel chair.

        12.        Mr. Wimberly continued to have difficulty ambulating and by August 15, 2018 he

required a wheel chair or walker to get around the house. On August 16, 2018, he again called

Dr. Park’s assistant Erica to inform her of his deteriorating condition, his use of a wheel chair

and walker, the pain in his leg, the numbness in his genitals and rectum, and the constipation and

difficulty urinating. He was told that this was normal and that Dr. Park would see him at his

previously-scheduled follow-up appointment.

        13.        With his condition continuing to fail, Mr. Wimberly called and left a message for

Dr. Park’s assistant Erica on August 22, 2018 that his symptoms were worsening.

        14.        Having received no return call from the day before, Mr. Wimberly again called

Dr. Park’s assistant Erica on the morning of August 23, 2018 and told her of his problems. Erica

requested that he come in to see Dr. Park that day. Upon finally seeing Mr. Wimberly on that

day, Dr. Park told him to immediately go to the Emergency Room at Baptist Memorial Hospital

in Collierville.

        15.        Upon arrival at the Baptist Emergency Room, an MRI was performed that showed

a hematoma from L3 to S1 that was compressing on Mr. Wimberly’s spinal cord and he was




                                                   4
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 5 of 8                   PageID 5



diagnosed with cauda equine syndrome. He required urgent surgical intervention to evacuate the

hematoma.

       16.    On August 24, 2018, Mr. Wimberly underwent surgical evacuation of the epidural

hematoma.

       17.    Despite extensive physical therapy, Mr. Wimberly continues to suffer numbness

in his legs and toes and difficulty defecating and urinating. Because he had to strain so much to

urinate and defecate on a daily basis, Mr. Wimberly developed an abdominal hernia that required

surgical repair. He has been diagnosed with a neurogenic bladder that has required placement of

multiple medical devices for bowel and bladder control. He still suffers difficulty ambulating

and requires the assistance of a cane.     These problems are a direct result of the epidural

hematoma compressing his spinal cord.

       18.    When informed of Mr. Wimberly’s symptoms following his epidural steroid

injection, in light of his use of blood thinners, a reasonable physician would have immediately

requested the patient to come to the office to undergo imaging studies that would have detected

the hematoma before it got to the point where it was compressing the spinal cord. If Mr.

Wimberly’s hematoma had been timely diagnosed, he would likely not be suffering the

permanent injuries described above.

                                      CAUSE OF ACTION

       19.    The evaluation, treatment, and care of Mr. Wimberly by Dr. Park’s assistant fell

below the recognized standard of acceptable professional practice for healthcare providers in

Shelby County, Tennessee and similar communities. The medical negligence includes, but is not

limited to:




                                               5
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 6 of 8                   PageID 6



              (a)     Failure to exercise reasonable care and diligence in the application of

                      knowledge, skill, care, and ability in the treatment and evaluation of Mr.

                      Wimberly;

              (b)     Failure to inform Dr. Park or another physician of Mr. Wimberly’s post-

                      operative complaints and symptoms;

              (c)     Failure to act with reasonable care that would have prevented the

                      progression of the epidural hematoma to the point where it was

                      compressing the spinal cord; and

              (e)     Failure to exercise reasonable and ordinary care under the circumstances.

       20.    At all times material hereto, Dr. Park’s assistant was an employee, agent, owner,

partner, member, and/or servant of Campbell Clinic, P.C. and performed professional medical

services within the scope of her employment or agency at and for Campbell Clinic, P.C. Dr.

Park’s assistant had actual, apparent, and/or implied authority to act for Campbell Clinic, P.C.

As such, Campbell Clinic, P.C. is legally responsible for the negligence of Dr. Park’s assistant

under the doctrines of respondeat superior, and express and implied agency.

       21.    Pleading in the alternative, if Dr. Park was informed of Mr. Wimberly’s

complaints and symptoms, the evaluation, treatment, and care of Mr. Wimberly by Dr. Park fell

below the recognized standard of acceptable professional practice for physicians in Shelby

County, Tennessee and similar communities. The medical negligence includes, but is not limited

to:

              (a)     Failure to exercise reasonable care and diligence in the application of

                      knowledge, skill, care, and ability in the treatment and evaluation of Mr.

                      Wimberly;




                                               6
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 7 of 8                   PageID 7



              (b)     Failure to examine Mr. Wimberly and order imaging studies in light of his

                      post-operative complaints and symptoms;

              (c)     Failure to act with reasonable care that would have prevented the

                      progression of the epidural hematoma to the point where it was

                      compressing the spinal cord; and

              (e)     Failure to exercise reasonable and ordinary care under the circumstances.

       22.    At all times material hereto, Dr. Park was an employee, agent, owner, partner,

member, and/or servant of Campbell Clinic, P.C. and performed professional medical services

within the scope of his employment or agency at and for Campbell Clinic, P.C. Dr. Park had

actual, apparent, and/or implied authority to act for Campbell Clinic, P.C. As such, Campbell

Clinic, P.C. is legally responsible for the negligence of Dr. Park under the doctrines of

respondeat superior, and express and implied agency.

                                          DAMAGES

       23.    As a direct and proximate result of Defendants’ negligence, Mr. Wimberly has

sustained, and will continue to sustain, injuries and damages, including, but not limited to, the

following:

              (a)     Severe physical pain and suffering;

              (b)     Mental and emotional anguish;

              (c)     Medical expenses;

              (d)     Loss of enjoyment of life;

              (e)     Loss of earning capacity;

              (f)     Permanent impairment; and

              (g)     Loss of consortium.




                                                  7
 Case 2:19-cv-02691-JTF-tmp Document 1 Filed 10/10/19 Page 8 of 8                    PageID 8



       24.     As a direct and proximate result of Defendants’ negligence, Mrs. Wimberly has

suffered loss of love and affection, loss of spousal companionship, and loss of consortium.

       WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS PRAY:

       1.      That they be awarded compensatory damages in an amount to be determined by a

               jury but not less than the jurisdictional limits of this Court; and

       2.      That they be awarded prejudgment and postjudgment interest as well as all

               discretionary costs and other relief to which they may be entitled.

       PLAINTIFFS DEMAND THAT THIS CASE BE TRIED BY A JURY.

                                                      Respectfully submitted,

                                                      BURCH, PORTER & JOHNSON, PLLC


                                                      s/Frank B. Thacher, III_______________
                                                      Frank B. Thacher, III (#23925)
                                                      130 North Court Avenue
                                                      Memphis, Tennessee 38103
                                                      (901) 524-5000
                                                      fthacher@bpjlaw.com

                                                      Attorneys for Plaintiffs




                                                  8
